Case 1:20-cv-00052-SPW Document 64

Kevin M. Funyak

STACEY & FUNYAK

The Grand Building, Suite 700
100 North 27th Street

P.O. Box 1139

Billings, MT 59103-1139
Phone: (406) 259-4545

Fax: (406) 259-4540
kfunyak@staceyfunyak.com

Attorneys for Non-Party Hardin Congregation

Filed 05/04/21 Page 1of5

FILED
MAY 04 2021

Clerk, U.S. Courts
District Of Montana
Billings Division

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
TRACY CAERKAERT and Cause No. CV 20-52-BLG-SPW
CAMILLIA MAPLEY,
Plaintiffs,

HARDIN CONGREGATION’S
vs. BRIEF IN SUPPORT OF
WATCHTOWER BIBLE AND MOTION TO PERMISIVELY
TRACT SOCIETY OF NEW YORK, INTERVENE PURSUANT TO
INC., WATCHTOWER BIBLE RULE 42(b), F.R.CIV.P.

AND TRACT SOCIETY OF
PENNSYLVANIA and BRUCE

Defendants.

 

WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,

Cross Claimant,
VS.
BRUCE MAPLEY, SR.,

Cross Defendant.

)
)
)
)
)
)
)
)
)
)
)
MAPLEY, SR. )
)
)
)
)
)
)
)
)
)
)
)
)

 

Page 1 of S
Case 1:20-cv-00052-SPW Document 64 Filed 05/04/21 Page 2 of 5

The Hardin Congregation has moved the Court pursuant to Rule 24(b) of the
Federal Rules of Civil Procedure to permissively intervene in this matter for the
exclusive purpose of responding to the Plaintiffs’ Motion To Compel Re: Hardin
Congregation Subpoena. Rule 24(b)(1)(B) provides:

(b) Permissive Intervention.

(1) In General. On timely motion, the court may permit anyone to
intervene who:
(B) has aclaim or defense that shares with the main action a

common question of law or fact.

The Hardin Congregation is a non-party to this matter. Despite its non-party

status, a subpoena was served upon it by plaintiffs. ' Despite material flaws in the
subpoena under the requirements of Rule 45, F.R.Civ.P., rather than seek to quash
the subpoena, the Hardin Congregation opted to cooperate and worked with the
assistance of counsel to respond. As expressly noted, the Hardin Congregation’s
subpoena response was provided without waiving its objections and its formal
subpoena responses specifically set forth its objections. (Exhibit 2 to Plaintiffs’
Brief).

The plaintiffs’ subpoena requested items which included communications that

are be maintained as strictly confidential pursuant to the fundamental tenets,

 

| The Hardin Congregation is vaguely aware that the Court is currently allowing a limited scope
of discovery specific to what plaintiffs describe as “jurisdictional discovery.” The Hardin
Congregation does not have sufficient knowledge to comment on whether that discovery sought
by plaintiffs’ subpoenas fits within this allowed scope.

Page 2 of §
Case 1:20-cv-00052-SPW Document 64 Filed 05/04/21 Page 3 of 5

doctrines, canons, beliefs and established practices of the Jehovah’s Witnesses’
faith. The Hardin Congregation identified those documents withheld or redacted
based upon privilege in accordance with Rule 45(e)(2), F.R.Civ.P. The Hardin
Congregation also provided a Privilege Log “describing the nature of the withheld
documents, communications or tangible things in a manner” that would not reveal
privileged or protected information. Plaintiffs nonetheless assert: 1) that the
privileges relied upon by the Hardin Congregation are not valid under Montana law;
and/or 2) that the Hardin Congregation’s Privilege Log is inadequate.

The Hardin Congregation strongly opposes plaintiffs’ arguments. Further, the
resolution of the issues raised by plaintiffs have significant implications far beyond
this litigation and could impact the ability of the Hardin Congregation, and the entire
Jehovah’s Witnesses faith, to assure its members and elders that communications
made with an express expectation of confidentiality will be maintained in strict
confidence. Any possible ruling in this case that such communications are not
strictly confidential and immune from production would have a chilling impact the
Jehovah’s Witnesses’ ability to practice their faith in accordance with the
fundamental tenets, doctrines, canons, beliefs and established practices which ensure
its congregants and elders that any communication made with an expectation of

confidentiality will be maintained as such.

Page 3 of §
Case 1:20-cv-00052-SPW Document 64 Filed 05/04/21 Page 4of5

The Hardin Congregation undoubtedly has a vested interest in the resolution
of the issues now raised by plaintiffs, and it must be allowed to permissively
intervene so as to heard on these crucial issues.

RESPECTTFULLY SUBMITTED this day of May, 2021.

STACEY & FUNYAK

Kevin M. Funyyk
Attorney for Non-Party Hardin
Congregation

Page 4 of 5
Case 1:20-cv-00052-SPW Document 64 Filed 05/04/21 Page 5of5

CERTIFICATE OF SERVICE

 

I hereby certify that on the Urday of May, 2021, a true and correct copy of
the foregoing Brief In Support Of Hardin Congregation’s Motion To Permissively
Intervene was served upon the following person(s) by depositing the same in the
U.S, Mail, postage prepaid, and by email addressed as follows:

Ryan R. Shafer

MEYER, SHAFFER & STEPANS, PLLP
430 Ryman Street

Missoula, Montana 59802

ryan@mss-lawfirm.com

Guy W. Rogers
Jon A. Wilson

BROWN LAW FIRM, P.C.
P.O. Drawer 849

Billings, MT 59103

grogers(@browntirm.com

 

iwilson(@brownfirm.com

 

Joel M. Taylor

Miller McNamara & Taylor LLP
100 South Bedford Road, Suite 340
Mount Kisco, NY 10549

jtavlor@@mimt-law.com

 

Bruce G. Mapley, Sr.

3905 Caylan Cove 4)
Birmingham, AL 35215 tf r
f
By: httjILD ss A,
ry

Page 5 of 5
